Action to recover damages for personal injuries sustained by plaintiff when, upon undertaking to deliver a telegram to an office in the defendant’s building, she was cut by breaking glass in the office door. Judgment reversed on the facts and a new trial granted, with costs to appellant to abide the event. The verdict is against the weight of the evidence. Carswell, Acting P. J., Adel, Nolan and Sneed, JJ., concur; Johnston, J., concurs for reversal but dissents as to granting a new trial and votes to dismiss the complaint, with the following memorandum: There was no proof of a defective condition or of such a condition of danger as would warrant a finding of negligence on the part of defendant. (McCabe v. Mackay, 253 N. Y. 440.) Moreover, plaintiff did not establish that there was any causal relation between the claimed dimness of light and the accident. (Dickerson v. Long Island R. R. Co., 266 App. Div. 852; White v. Lehigh Valley R. R. Co., 220 N. Y. 131.)